Citation Nr: 0615549	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  01-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUE

Entitlement to an effective date earlier than October 27, 
1995, for the grant of service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to September 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
RO.  

In a decision promulgated in July 2002, the Board denied the 
veteran's claim for an effective date earlier than October 
27, 1995, for the grant of service connection for tinnitus.  

The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In an August 2004 Order, the Court vacated the Board's July 
2002 decision and remanded this case to the Board for 
readjudication.  

The Board in turn remanded this case to the RO in July 2005 
for additional development of the record.  

The Board notes that, per his request, the veteran was 
scheduled for an April 2006 hearing.  Five days prior to the 
hearing, however, his representative informed VA that the 
veteran could not attend; the representative instead 
presented written argument on his behalf.  

Lastly, while the veteran was previously represented before 
VA by an attorney, he appointed the Disabled American 
Veterans as his representative in March 2006.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

A review of the record discloses that the veteran has not 
received the full notice to which he is entitled under 
38 U.S.C.A. § 5103(a) in connection with this appeal.  

Specifically, he has not been adequately advised of the 
information and evidence necessary to substantiate his claim 
for an earlier effective date.  

In this regard the Board notes that a February 2002 VA 
correspondence informed the veteran that to establish an 
earlier effective date for the grant of service connection, 
"there must be evidence as to why the appropriate rules and 
regulations do not apply in this case."  

The above correspondence continued by referring him to the 
November 1999 rating decision, the September 2001 statement 
of the case, and the February 2002 supplemental statement of 
the case, for the appropriate laws.  

The Board first points out that the February 2002 
correspondence was, at best, uninformative in advising the 
veteran that to substantiate the claim the evidence must show 
that the appropriate laws are not applicable.  
 
The Board next points out that while the record shows he was 
provided with the law and regulations pertaining to his claim 
in various decisional documents, the U.S. Court of Appeals 
for the Federal Circuit has suggested that a claimant should 
receive VCAA notice in separate correspondence(s).  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1332-33 (Fed. Cir. 
2006).  

In August 2005, the RO sent the veteran a notice letter which 
did not address the information and evidence necessary to 
substantiate his claim.  

In light of the above, the Board will remand this case again 
to ensure that the veteran receives the due process to which 
he is entitled.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an earlier 
effective date for the grant of service 
connection for tinnitus.  

2.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing action, as well as any other 
development that may be in order, has 
been conducted and completed in full.  
The RO must then readjudicate the issue 
of entitlement to an effective date 
earlier than October 27, 1995, for the 
grant of service connection for tinnitus.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO must issue a supplemental 
statement of the case, and provide the 
veteran and his representative with an 
opportunity to respond.  The veteran 
should be given an opportunity to respond 
to the supplemental statement of the case 
as set forth in 38 U.S.C.A. § 5103(b) 
(West 2002).  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

